Case 21-10327-elf   Doc 71-23 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                    Exhibit E: Motion to Sell Order Page 1 of 5




                          Exhibit “E”
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc27
                        71-23FiledFiled
                                   02/19/21
                                        04/07/21
                                              Entered
                                                   Entered
                                                        02/19/21
                                                            04/07/21
                                                                  11:24:18
                                                                      17:04:33
                                                                            DescDesc
                                                                                 Main
                   Exhibit E:Document
                              Motion to SellPage
                                             Order1 ofPage
                                                       4    2 of 5




                         UNITED STATES BANKRUPTCY COURT FOR THE
                            EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
    In re:                                               : Chapter 11
                                                         :
    LEWISBERRY PARTNERS, LLC,                            : Case No. 21-10327 (ELF)
                                                         :
                              Debtor.                    :
                                                         :

                                                    ORDER
                            19th day of ___________________,
             AND NOW, this ______          February          2021, upon consideration of the

Motion of Lewisberry Partners, LLC, the debtor and debtor in possession (the “Debtor”), by and

through its undersigned counsel, Obermayer Redman Maxwell & Hippel LLP, for the entry of an

order: (i) granting expedited consideration, shortened time and limited notice; (ii) granting the

Debtor authority to sell (the “Sales”) the properties located at; (a) 2 Kingswood Drive,

Lewisberry, PA 17339 (Lot 47), (b) 8 Kingswood Drive, Lewisberry, PA 17339 (Lot 50), and (c)

16 Kingswood Drive, Lewisberry, PA 17339 (Lot 54) (the “Real Properties”) to the prepetition

purchasers, at private sale free and clear of all liens, claims and encumbrances, pursuant to

Section 363(b), (f) and (m) of the United States Bankruptcy Code, 11 U.S.C. section 101 et seq.

(as amended, the “Bankruptcy Code”) free and clear of all liens, claims, and encumbrances

pursuant to Section 363(b) and (f), and the Debtor’s request to assume the Prepetition

Agreements of Sale pursuant to Section 365(a) of the Bankruptcy Code(the “Motion”)1 and any




1
    Each capitalized term used but not defined herein shall have the meaning ascribed thereto in the Motion.

                                                            1
OMC\4830-9962-7229.v1-2/18/21
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc27
                        71-23FiledFiled
                                   02/19/21
                                        04/07/21
                                              Entered
                                                   Entered
                                                        02/19/21
                                                            04/07/21
                                                                  11:24:18
                                                                      17:04:33
                                                                            DescDesc
                                                                                 Main
                   Exhibit E:Document
                              Motion to SellPage
                                             Order2 ofPage
                                                       4    3 of 5



response thereto, and this Court being satisfied that due notice of the Motion and the Sales have

been provided by the Debtor pursuant to Section 363 of the Bankruptcy Code, Rules 2002(a)(2),

(c)(1), (k), 6004(a) and 9007 of the Federal Rules of Bankruptcy Procedure (“Fed.R.Bankr.P.”)

and Rules 2002-1, 6004-1, and 9014-3 of the Local Bankruptcy Rules for the United States

Bankruptcy Court for the Eastern District of Pennsylvania (“L.B.R.”) including good and proper

notice upon the Debtor’s secured lender Loan Funder LLC, Series 7693 or its assignee or

designee (together “Loan Funder”) and its servicer, Fay Servicing LLC (“Fay”); and this Court

being further satisfied that the Debtor has demonstrated that there is a sound business purpose for

the sale of the Properties, that the Sales represent the highest and best offers for the Properties,

that the Sales are proposed in good faith and therefore, the relief requested in the Motion is

appropriate and in the best interests of the Debtor’s bankruptcy estate; and the Debtor further

establishing that the lien and claim of the Lender are subject to a bona fide dispute pursuant to

Section 363(f)(4) of the Bankruptcy Code, the Debtor having articulated legal claims against the

Lender, including disputes as to the value of the Collateral underlying the alleged liens and

claims of the Secured Creditor, and further that the applicable nonbankruptcy law permits the

sale of the Real Properties free and clear or the Lender’s interests, and it further appearing that

good cause exists for the relief requested in the Motion; and this Court having found and

determined that the relief requested by the Debtor is necessary; and, after due deliberation and

sufficient cause being shown,

        IT IS HEREBY ORDERED THAT:

The Motion is GRANTED as follows:

        1.      The Debtor is authorized at Closing to assume the Prepetition Agreements of Sale

pursuant to Section 365(a) of the Bankruptcy Code.



                                                  2
OMC\4830-9962-7229.v1-2/18/21
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc27
                        71-23FiledFiled
                                   02/19/21
                                        04/07/21
                                              Entered
                                                   Entered
                                                        02/19/21
                                                            04/07/21
                                                                  11:24:18
                                                                      17:04:33
                                                                            DescDesc
                                                                                 Main
                   Exhibit E:Document
                              Motion to SellPage
                                             Order3 ofPage
                                                       4    4 of 5



        2.      Each Prepetition Purchase Agreement is approved and the Debtor, the Purchasers

and any applicable title company is further authorized to complete the Sales of the Real

Properties, pursuant to § 363(b), (f), and (m) of the Bankruptcy Code, free and clear of any and

all interests, liens, claims, or encumbrances, pursuant to the Prepetition Purchase Agreements, at

private sales (the “Sales”) as follows and as further described in the Motion:

                a.       2 Kingswood Drive, Lewisberry, PA 17339 to Andrew J. Kaehler and

        Peggy A. Kaehler;

                b.       8 Kingswood Drive, Lewisberry, PA 17339 to Kristine Fischer and Jamie

        T. Fischer; and

                c.       16 Kingswood Drive, Lewisberry, PA 17339 to Bobby Hile and Sara Hile.

        3.      The Debtor shall retain the net proceeds of the Sales, and all liens, claims, and

encumbrances related to any Allowed Claim, shall attach to the proceeds up to the Release Price

for each of the Sales, which Release Prices in the amounts set forth in the Motion shall be held in

escrow pending the outcome of the Debtor’s disputes with Loan Funder and Fay with respect to

the purported liens and claims.

        4.      Ordinary and necessary closing costs can be paid at the closing of each Real

Property.

        5.      At each Closing on the Sales, Loan Funder’s lien and or interest on the Real

Property, including any fixtures, which is the subject of the Closing shall be released by

operation of this Order and the title company insuring title with respect to the Sales shall accept

this Order as a release of any lien or interest of Loan Funder in the subject Real Property

including the release of UCC-1s and shall have the effect of the filing of a UCC-3 with respect to




                                                  3
OMC\4830-9962-7229.v1-2/18/21
Case
 Case21-10327-elf
      21-10327-elf Doc
                    Doc27
                        71-23FiledFiled
                                   02/19/21
                                        04/07/21
                                              Entered
                                                   Entered
                                                        02/19/21
                                                            04/07/21
                                                                  11:24:18
                                                                      17:04:33
                                                                            DescDesc
                                                                                 Main
                   Exhibit E:Document
                              Motion to SellPage
                                             Order4 ofPage
                                                       4    5 of 5



the Real Properties without the necessity of a further release of lien signed by Loan Funder or

Fay.

        6.      This Order shall not affect Loan Funder’s lien on any of the Debtor’s other

properties as to which the Debtor, Loan Funder and Fay reserve all rights.

        7.       The fourteen (14) day stay imposed by Fed. R. Bankr. P. 6004(h) is hereby

waived and this Order is effective immediately upon its entry.




                                    ______________________________________
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE




                                                 4
OMC\4830-9962-7229.v1-2/18/21
